Case: 09-31089     Document: 00511156455          Page: 1    Date Filed: 06/28/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 28, 2010

                                       No. 09-31089                         Lyle W. Cayce
                                                                                 Clerk

ELLA J. GAUTHIER,

                                                   Plaintiff - Appellant
v.

HORACE MANN SERVICE, CORP.,

                                                   Defendant - Appellee




                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 2:08-CV-616


Before JONES, Chief Judge, and KING and HAYNES, Circuit Judges.
PER CURIAM:*
        Horace Mann Service Corporation agent Ella Gauthier appeals the district
court’s grant of summary judgment on her discrimination claim arising from
Horace Mann’s allegedly racially discriminatory reassignment of insurance
policies to Gauthier and others after the originating agents were laid off. We
AFFIRM.
        Gauthier was and continues to be an insurance agent for Horace Mann in
Lake Charles, Louisiana. Pursuant to a 2006 reorganization, Horace Mann

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-31089       Document: 00511156455         Page: 2     Date Filed: 06/28/2010

                                       No. 09-31089

restructured its offices and laid off several agents in Louisiana, including agents
Margaret Miller and Batson Stevens.               As a result of the layoffs, policies
previously being serviced by various agents such as Miller and Stevens had to
be reassigned. Gauthier contends that she received almost all of Stevens’s
policies and considerably fewer of Miller’s policies because both she and Stevens
are African-American, while Miller and the other agent who received some of
Miller’s policies are white. She contends that this reassignment damaged her
because Miller’s policies were “more valuable” than those of Stevens.
       In ruling on Horace Mann’s summary judgment motion, the district court
concluded that Gauthier failed to present any direct evidence of discrimination
and also failed to make a prima facie case under McDonnell Douglas Corp. v.
Green, 411 U.S. 792, 802 (1973). Applying the de novo standard of review,1 we
agree.
       Gauthier’s “direct evidence” of discrimination consists of the following: (1)
the fact that she was reassigned almost all of the policies of an African-American
discharged agent but far fewer from a white discharged agent; and (2) the
comment of the supervisor who conducted the reassignment that “none of the
[clients reassigned to the other agent] wanted to do business with her [and that]
she could get additional policies from across the river.” This evidence does not
constitute “direct evidence” of discrimination because finding discriminatory
intent from this evidence requires making inferences. Jones v. Robinson Prop.
Group, L.P., 427 F.3d 987, 992 (5th Cir. 2005) (“Direct evidence is evidence
which . . . proves the fact without inference or presumption.”).
       Gauthier also fails to make a prima facie case under McDonnell Douglas
because she failed to provide competent summary judgment evidence showing


       1
        “[This court] review[s] a district court’s grant of summary judgment de novo, applying
the same standards as the district court.” Pegram v. Honeywell, Inc., 361 F.3d 272, 278 (5th
Cir. 2004).

                                              2
   Case: 09-31089   Document: 00511156455     Page: 3   Date Filed: 06/28/2010

                                 No. 09-31089

that she suffered an adverse employment action.         See McCoy v. City of
Shreveport, 492 F.3d 551, 556 (5th Cir. 2007) (stating that an employee must
show, among other things, that she suffered an adverse employment action to
make a prima facie case). It is undisputed that Gauthier is still employed by
Horace Mann and that she is making (far) more money than she made prior to
the challenged reassignments.
      Gauthier nevertheless likens her case to Fierros v. Tex. Dep’t. of Health,
274 F.3d 187, 194 (5th Cir. 2001) where we held that a complete denial of a pay
raise can be an adverse employment action. Gauthier, however, was not denied
a pay raise—she greatly increased her compensation after receiving almost all
of Stevens’s policies and, by her own calculations, more than one-third of those
from Miller.
      We conclude that the district court did not err in its determination that
Gauthier did not suffer an adverse employment action. We thus need not reach
the question of whether Horace Mann’s proffered non-discriminatory reason for
the reassignments—that they were based on zip codes—was pretextual.
      AFFIRMED.




                                       3